Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The effective filing date of the claimed invention is recognized as 05/29/2019, in continuity with CN201910458925.3

Information Disclosure Statement
The IDS filed on 07/16/2021, 04/19/2022 were considered by the Examiner. The IDS filed on 09/12/2022 was considered in part by Examiner, however, the NPL, the JPO Patent Office Refusal was not provided with an accompanying translation. Appropriate correction is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Claim 6 recites “determining road network path distance between the candidate point and the start position”, however, the candidate points are not necessarily on a road network, which is only queried after the points are selected. For the purpose of compact prosecution, Examiner is interpreting that the distance determination is applied to the closest point on the road network to the candidate point. Appropriate correction is required. 
Claim 9 is rejected as it recites a “second length threshold” – if a length is used, it’s unclear that the data blocks within that radius will all be adjacent, and if only an adjacent data block is needed, it’s unclear how this relates to the use of a distance length. For the purposes of compact prosecution, Examiner is interpreting “adjacent” to refer to all of the unit data blocks within the radius of the second length threshold. Claim 9 is further rejected for being dependent upon a claim rejected under 35 U.S.C. 112(b). Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2,  15, 16, 19, and 20 are rejected under 35 U.SC. 102(a)(1) as being anticipated by Stankoulov (US 20140278038 A1), herein after referred to simply as Stankoulov. 

Regarding Claim 1, 
Stankoulov discloses the following limitations, 
An image processing method, performed by an electronic device, the method comprising: obtaining a remaining mileage parameter of a vehicle, (Paragraph [0005], “Some embodiments may provide a system that is able to receive data associated with a vehicle and determine at least one polygon that indicates the range the vehicle may be able to travel along any available pathway until the available fuel is exhausted.” 
obtaining a start position of the vehicle on a map display interface; (Figure 19, the central location point, marked with a flag, being the start position of the vehicle) 
determining a target travel range on the map display interface according to the start position and the remaining mileage parameter, and displaying the target travel range on the map display interface (Paragraph [0233], “FIG. 19 illustrates an example GUI 1900 of some embodiments representing the result of process 1800. As shown, the GUI 1900 includes a section 1910 of a map, a circle 1920, a set of spokes 1930 defining the radial sections, a set of farthest points 1940 and a resulting polygon 1950.”, where polygon 1950 is the target travel range)

Regarding Claim 2,
Stankoulov, as shown, discloses all of the limitations of Claim 1. Stankoulov further discloses the following limitations, 
wherein the determining a target travel range on the map display interface according to the start position and the remaining mileage parameter comprises: determining a plurality of target points on the map display interface according to the start position and remaining mileage parameter; and connecting the plurality of target points on the map display interface, to obtain a target travel range. (Paragraph [0234], “Each radial section of the circle 1920 may include a single point 1940 that may be used to define an outer edge of the polygon 1950. Each point 1940 may be connected to the point in each adjacent radial section by a straight line.” where the points 1940 are the target points and are connected to form the travel range 1950. See Figure 19.)

Regarding Claims 15 and 19,
Claims 15 and 19 are alternative recitations of the same apparatus corresponding to method Claim 1. All that remains is their added structural elements of generic computer technology, specifically, the processor, a memory (or a storage medium), which are disclosed by Stankoulov (Paragraph [0056], “the system may include one or more processors 160, … [and] a set of storages 190”).  As the material of claim 1, in addition to the recited structural elements, are disclosed, Claims 15 and 19 are also disclosed. 

Regarding Claim 16 and 20, 
Claims 16 and 20 are alternative recitations of the same apparatus corresponding to method Claim 2. As the material of Claim 2 is disclosed, Claims 16 and 20 are also disclosed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 10-14, 17, and 18 are rejected under 35 U.S.C. 103 as being obvious over Stankoulov, further in view of Matsunaga (JP 2016048583 A), herein after referred to as Matsunaga. 

Regarding Claim 3, 
Stankoulov, as shown, discloses all of the limitations of Claim 2. However, Stankoulov does not disclose the following limitation in full, 
wherein the determining a plurality of target points on the map display interface according to the start position and the remaining mileage parameter comprises:  determining a plurality of original candidate points according to the start position and remaining mileage parameter; selecting original candidate points reachable by the vehicle as reachable candidate points, and determining the reachable candidate points as target points
	However, this is taught by Matsunaga, which discloses the use of candidate points that are then designated as reachable points, in the same context of creating a target travel area, (Applicant’s Page 4-5, “For example, when the one link and the other link are connected to the same node, the search unit 203 estimates the estimated energy consumption from the current location of the moving object to the node among the plurality of links connected to the node. The estimated energy consumption of the relevant node is calculated using the estimated energy consumption of the link with a small amount of accumulation. Then, the search unit 203, in each of the plurality of routes including the searched nodes and links, searches all nodes whose accumulated energy consumption amount is within the range of the initial stored energy amount of the mobile object. Search as a reachable point.” – where the predetermined points are candidate points, and are selected as reachable candidate points according to the mileage parameter. And where the outermost points are selected as target points, Applicant Page 12, “The navigation device 500 of this embodiment extracts the contour of the reachable range of the vehicle based on the identification information given to the mesh of the two-dimensional matrix data (Y, X) of m rows and m columns. Specifically, the navigation apparatus 500 extracts the outline of the reachable range of the vehicle using, for example, a Freeman chain code.”, where a freeman chain connects points from the reachable candidate points.)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the target area determination of Stankoulov with the candidate point querying of Matsunaga, as doing so is an efficient manner of querying a map, the method may be implicit in Stankoulov, and further, the combination is a simple substitution of elements yielding predictable results. 

Regarding Claim 17, 
Claims 17 is an apparatus recitation corresponding to method Claim 3. As the material of Claim 3 is disclosed, Claims 17 is also disclosed.  





Regarding Claim 4,
The combination of Stankoulov and Matsunaga, as shown, discloses all of the limitations of Claim 3. Stankoulov further discloses the following limitations, 
wherein the determining a plurality of original candidate points according to the start position and remaining mileage parameter comprises: determining an original travel range on the map display interface according to the start position and the remaining mileage parameter, and dividing the original travel range into at least one unit original travel range, and respectively determining original candidate points in each unit original travel range (Paragraph [0233], “FIG. 19 illustrates an example GUI 1900 of some embodiments representing the result of process 1800. As shown, the GUI 1900 includes a section 1910 of a map, a circle 1920, a set of spokes 1930 defining the radial sections, a set of farthest points 1940 and a resulting polygon 1950.”, where the radial sections are unit original travel range, and candidate points are thus determined within the unit original travel ranges)

Regarding Claim 18, 
Claim 18 is an apparatus recitation corresponding to method Claim 4. As the material of Claim 4 is disclosed, Claims 18 is also disclosed.  

Regarding Claim 5, 
The combination of Stankoulov and Matsunaga, as shown, discloses all of the limitations of Claim 4. Stankoulov further discloses the following limitations, 
wherein the determining the reachable candidate points as target points comprises: selecting, from the reachable candidate points in each unit original travel range, a reachable candidate point with a largest distance from the start position as a to-be-determined target point corresponding to each unit original travel range: and identifying to-be-determined target points corresponding to all unit original travel ranges as the target points. (Paragraph [0233], “FIG. 19 illustrates an example GUI 1900 of some embodiments representing the result of process 1800. As shown, the GUI 1900 includes a section 1910 of a map, a circle 1920, a set of spokes 1930 defining the radial sections, a set of farthest points 1940 and a resulting polygon 1950.”, where points 1940 are the reachable candidate points with a largest distance in each unit original travel range)

Regarding Claim 6, 
The combination of Stankoulov and Matsunaga, as shown, discloses all of the limitations of Claim 3. Matsunaga further already discloses the following limitations, 
determining a road network path distance between the candidate point and the start position according to [a] road network data set; and determining the candidate point as the reachable candidate point when the road network path distance between the candidate point and the start position is less than or equal to the remaining mileage parameter (Applicant’s Page 4-5, “For example, when the one link and the other link are connected to the same node, the search unit 203 estimates the estimated energy consumption from the current location of the moving object to the node among the plurality of links connected to the node. The estimated energy consumption of the relevant node is calculated using the estimated energy consumption of the link with a small amount of accumulation. Then, the search unit 203, in each of the plurality of routes including the searched nodes and links, searches all nodes whose accumulated energy consumption amount is within the range of the initial stored energy amount of the mobile object. Search as a reachable point.”)


However, the combination, as disclosed, does not teach the following limitations,
wherein the selecting original candidate points reachable by the vehicle from the plurality of original candidate points as reachable candidate points comprises: determining candidate point road network areas of each original candidate point and obtaining candidate point road network data corresponding to the candidate point road network areas from a road network data set 
determining the original candidate point as a candidate point when the candidate point road network data is a nonempty set;
	However, these are further taught by Matsunaga, which discloses identifying road network areas of original candidate points (Applicant Page 18, “As described above, according to the navigation apparatus 500, the map information is divided into a plurality of areas, and it is searched whether or not each mobile area can reach each area, and each mobile area can reach or reach each area.”), determining if the candidate point road network data is an empty site (Applicant Page 18 “Reachable or unreachable identification information for identifying the impossibility is given. And the navigation apparatus 500 produces | generates the reachable range of a moving body based on the area | region to which the reachable identification information was provided. For this reason, the navigation apparatus 500 can generate the reachable range of the mobile object in a state excluding areas where the mobile object cannot travel, such as the sea, lakes, and mountain ranges.”, where impossible, excluded areas are considered empty sets, and reachable, connected areas are considered as linked areas with a nonempty set) 




Regarding Claim 7, 
The combination of Stankoulov and Matsunaga, as shown, discloses all of the limitations of Claim 4. Stankoulov further discloses the following limitations,
wherein the determining an original travel range on the map display interface according to the start position and the remaining mileage parameter comprises: obtaining a map scale factor corresponding to the map display interface (Paragraph [0264-0265], “FIG. 27 illustrates a flow chart of a process 2700 used to project a range of a vehicle using a bitmap-based algorithm. Such a process may begin, for instance, when a user requests a range projection using an application of some embodiments. … the process may generate (at 2720) an in-memory monochrome bitmap with either fixed size or dynamic size based on the vehicle range”, where this process is describing the render process of a map display factor, and where a dynamic, changing value must be obtained)
determining a mileage radius factor according to the remaining mileage parameter and the map scale factor; (Paragraph [0265], “the process may generate (at 2720) an in-memory monochrome bitmap with either fixed size or dynamic size based on the vehicle range”, where being based on the range is determining based on remaining mileage parameter, and where this process is conjoined with the display of a mileage radius, which thus accords with determining a radius factor the rendering of that map, Paragraph [0233], “FIG. 19 illustrates an example GUI 1900 of some embodiments representing the result of process 1800. As shown, the GUI 1900 includes a section 1910 of a map, a circle 1920, a set of spokes 1930 defining the radial sections, a set of farthest points 1940 and a resulting polygon 1950.” – where the circle 1920 would thus embody the mileage radius factor)
and generate a mileage circle on the map display interface by using the start position as a center of a circle and the mileage radius factor as a radius (Paragraph [0233], “FIG. 19 illustrates an example GUI 1900 of some embodiments representing the result of process 1800. As shown, the GUI 1900 includes a section 1910 of a map, a circle 1920, a set of spokes 1930 defining the radial sections, a set of farthest points 1940 and a resulting polygon 1950.” – where the circle 1920 would be a mileage circle based on start position at center, see Figure 19, with mileage radius factor for the proportional rendering on the map display)
and determining an area corresponding to the map display interface as the original travel range (Paragraph [0234], “Each radial section of the circle 1920 may include a single point 1940 that may be used to define an outer edge of the polygon 1950. Each point 1940 may be connected to the point in each adjacent radial section by a straight line.” where the points 1940 are the target points and are connected to form the travel range and displayed on the map display interface.)

Regarding Claim 10
The combination of Stankoulov and Matsunaga, as shown, discloses all of the limitations of Claim 5. Stankoulov further discloses the following limitation, 
wherein the selecting, from the reachable candidate points in each unit original travel range, a reachable candidate point with a largest distance from the start position as a to-be-determined target point corresponding to each unit original travel range comprises: 
determining map distances between the reachable candidate points in each unit original travel range and the start position on the map display interface; and identifying a reachable candidate point with a largest map distance as the to-be-determined target point corresponding to each unit original travel range (Paragraph [0231], “Such a process may thus identify the terminal point in each section that is within range of the vehicle and farthest from the center of the evaluation range (i.e., the current vehicle position).”)

Regarding Claim 11,
The combination of Stankoulov and Matsunaga, as shown, discloses all of the limitations of Claim 5. However, the disclosed embodiment of Stankoulov further does not teach the following limitation,
wherein the selecting, from the reachable candidate points in each unit original travel range, a reachable candidate point with a largest distance from the start position as a to-be-determining target point corresponding to each unit original travel range comprises: determining road network path distances between each unit original travel range and the start position as candidate road network path distances; and identifying a reachable candidate point with the a largest candidate road network path distance as the to-be-determined target point corresponding to each unit original travel range.
	However, this is taught by an alternate embodiment of Stankoulov, which describes the use of maximum path distance, rather than map distance, in creating the polygon (Paragraph [0281], “Range projection is a computationally intensive process as it requires the exploration of an entire road graph from a predefined position and in all direction until the desired cost (energy level in a case of electric vehicles) is reached. The range projection polygon may be built from the endpoints of each path. The end of a path may be a link where the desired cost is reached or a dead-end road” – ergo, the selected point is based not on a radial distance from center, but on maximizing the road network path distance) 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, the modify the unit map distance boundary of Stankoulov with the maximum road network path distance boundary of Stankoulov, as this may provide desirable details for the user about the path in certain areas, for instance, if a path turned around inside of a unit, with no locations as the bend, it would be more important to know about the distance of the endpoint, which may be physically closer to the user within the unit travel range despite being a further driving distance. Further, the combination is a simple substitution of elements yielding predictable results. 
Regarding Claim 12, 
Stankoulov, as shown, discloses all of the limitations of Claim 2. Stankoulov further discloses the following limitation, 
wherein the connecting the plurality of target points on the map display interface, to obtain the target travel range comprises: connecting each of the target points in a clockwise sequence or counterclockwise sequence to obtain a … closed circle; (Paragraph [0233], “FIG. 19 illustrates an example GUI 1900 of some embodiments representing the result of process 1800. As shown, the GUI 1900 includes a section 1910 of a map, a circle 1920, a set of spokes 1930 defining the radial sections, a set of farthest points 1940 and a resulting polygon 1950.”, where the target points are connected to obtain a closed circle travel area)
However, Stankoulov does not disclose the following limitations,
obtain a candidate close cycle … deleting target points meeting a position sudden change condition from the candidate closed circle; and connecting remaining target points in the clockwise sequence or the counterclockwise sequence on the map display interface, to obtain the target travel range. 
	However, this is taught by Matsunaga, which discloses eliminating target points if they exceed an interior angle criteria compared to adjacent points as a means of eliminating position sudden change conditions from the final target travel range (Applicant Page 6, “When the absolute value of the angle formed by the adjacent line segment data is smaller than a predetermined value in the line segment data group constituting the contour data obtained by the removing unit 263, the thinning unit 264 extracts the adjacent line segment data. Thin out connected vertices. Thereafter, the thinning unit 264 corrects the contour data by connecting the opposite vertices of the adjacent line segment data. Thereby, smoother contour data can be obtained by simple processing.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the target point polygon of Stankoulov with the smoothing process of Matsunaga, as doing so improves the visual appearance of the target travel area when presented to the user on the map display device, and further, the combination could be performed using known methods and yielding predictable results. 

Regarding Claim 13,
The combination of Stankoulov and Matsunaga, as shown, discloses all of the limitations of Claim 12. Matsunaga further already discloses the following limitation,  
wherein the target points comprise a first reachable point, a second reachable point, and a third reachable point: in the candidate close circle. the second reachable point is adjacent to the first reachable point. and the second reachable point is adjacent to the third reachable point: 
and the method further comprises: connecting the first reachable point and the second reachable point to obtain a first connection line; connecting the second reachable point and the third reachable point to determine a second connection line: and determining a connection line angle according to the first connection line and the second connection line, and determining a the second reachable point as a target point meeting the position sudden change condition when the connection line angle is less than an included angle threshold
This is taught by Matsunaga, which discloses that the target points form a candidate closed circle, and that at least 3 points outline at least 2 adjacent lines, and that the vertex is eliminated if it is below an included angle threshold (Applicant Page 6, “When the absolute value of the angle formed by the adjacent line segment data is smaller than a predetermined value in the line segment data group constituting the contour data obtained by the removing unit 263, the thinning unit 264 extracts the adjacent line segment data. Thin out connected vertices. Thereafter, the thinning unit 264 corrects the contour data by connecting the opposite vertices of the adjacent line segment data. Thereby, smoother contour data can be obtained by simple processing.”) 

Regarding Claim 14, 
The combination of Stankoulov and Matsunaga, as shown, discloses all of the limitations of Claim 12. Matsunaga further already discloses the following limitation,  
wherein the target points comprise a first reachable point, a second reachable point, and a third reachable point: in the candidate close circle. the second reachable point is adjacent to the first reachable point. and the second reachable point is adjacent to the third reachable point: 
and the method further comprises: connecting the first reachable point and the third reachable point to obtain a third connection line; determining a connection line distance between the second reachable point and the third connection line, and generating a connection line scale factor according to the connection line distance and a length of the third connection line; and identifying a second reachable point as a target point meeting the position sudden change condition when the connection line scale factor is greater than a scale factor threshold 
	This is taught by Matsunaga, which discloses that the target points form a candidate closed circle, and that at least 3 points outline at least 2 adjacent lines, and that the vertex is eliminated if it is below an included angle threshold (Applicant Page 6, “When the absolute value of the angle formed by the adjacent line segment data is smaller than a predetermined value in the line segment data group constituting the contour data obtained by the removing unit 263, the thinning unit 264 extracts the adjacent line segment data. Thin out connected vertices. Thereafter, the thinning unit 264 corrects the contour data by connecting the opposite vertices of the adjacent line segment data. Thereby, smoother contour data can be obtained by simple processing.”). Matsunaga discloses the use of an interior angle for contour smoothing  However, it is silent as to the specifics of applying mathematical formula for internal distance ratios for the same purpose. Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving sharp boundary conditions, as shown by Matsunaga. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. In addition, because both Matsunaga and the claimed invention are directed to rendering a reachable map area, it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have substituted a line ratio formula to achieve predictable result of contour smoothing. 


Claims 8 is rejected under 35 U.S.C. 103 as being obvious in view of Stankoulov, further in view of Matsunaga and Chmielewski (US 5243690 A), herein after referred to simply as Chmielewski

Regarding Claim 8
The combination of Stankoulov and Matsunaga, as shown, discloses all of the limitations of Claim 4. Stankoulov further discloses the following limitations, 
wherein dividing the original travel range into at least one unit original travel range, and respectively determining original candidate points in each unit original travel range comprises: obtaining a polar angle separation factor, and dividing the original travel range into at least one unit original travel range according to the polar angle separation factor; (Paragraph [0233], “FIG. 19 illustrates an example GUI 1900 of some embodiments representing the result of process 1800. As shown, the GUI 1900 includes a section 1910 of a map, a circle 1920, a set of spokes 1930 defining the radial sections, a set of farthest points 1940 and a resulting polygon 1950.”, where the radial sections are unit original travel range, and candidate points are thus determined within the unit original travel ranges, and are divided according to a polar angle separation factor which is mathematically equivalent to the desired number of radial sections)
However, the combination, as disclosed, does not teach the following limitation,
dividing each unit original travel range into at least one unit original travel sub-range, a difference between a side length of each unit travel-subrange and a first length threshold being less than a difference threshold;
and identify a vertex of each original travel sub-range as the original candidate point on the map display interface. 
	However, this is taught by Chmielewski, which teaches the sampling the vertices of such a polar grid (Column 5, Lines 1-20, “The first grid point might therefore be at the intersection of radial 146 of FIG. 2 with circumferential line 126. The test of whether the robot arm can reach this grid point would fail, so the system increments by .theta..sub.inc (the incremental angle between adjacent radial lines) to the grid point at the intersection of radial line 147 and circumferential line 126.  … In this fashion, all grid points are tested in sequence.”) Because the circumferential rings are based on a common increment, it would be mathematically equivalent to the use of the difference threshold in subdividing the unit ranges. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the candidate creation of the combination with the polar grid vertex querying of Chmielewski, as doing so provides a simple method of covering the entirety of a proximal 2D plane, and further, the combination is a simple substitution of elements yielding predictable results.
Claims 9 is rejected under 35 U.S.C. 103 as being obvious in view of Stankoulov, further in view of Matsunaga and Kalai (US 20130147820 A1), herein after referred to simply as Kalai. 

Regarding Claim 9, 
The combination of Stankoulov and Matsunaga, as shown, discloses all of the limitations of Claim 6. Matsunaga further already discloses the following limitations, 
wherein the determining original candidate point road network areas of each original candidate point comprises: obtaining a latitude and longitude information of the original candidate point and searching a target road network data block corresponding to the latitude and longitude information from a … road network data block … (Applicant Page 18, “As described above, according to the navigation apparatus 500, the map information is divided into a plurality of areas, and it is searched whether or not each mobile area can reach each area, and each mobile area can reach or reach each area.” – where this is the querying of information in a map, thus based on 2D latitude and longitude information, to find road network data blocks corresponding to the needed route data of an area to perform a reachability determination )
However, the combination does not disclose the following limitations,
a plurality of road network data blocks 
the road network data set corresponding to the plurality of road network data blocks,
and each road network data block comprising a plurality of unit road network data blocks
identifying a first unit road network data block corresponding to the latitude and longitude information from a plurality of unit road network data blocks corresponding to the target road network data block; 
obtaining a second length threshold, and determining a second unit road network data block adjacent to the first unit road network data block according to the second length threshold; and identifying a road network area corresponding to the first unit road network data block and a road network area corresponding to the second road network datablock as the candidate point road network areas of the original candidate point. 
 	Kalai discloses the download of map data from a plurality of road network data blocks which can each be comprised of further unit network data blocks (202C, Figure 3, Paragraph [0039], “FIG. 3 illustrates an example data structure 200 of a portion of the map database 12. The map data for a particular geographic region may be stored in numerous (n) different zoom level data structures (only three of which are shown) 202A, 202B, and 202C, where each data structure is formed by a plurality of map data tiles”), and the use of a second length threshold to acquire adjacent road network data blocks along a projected route (Fig. 8, Paragraph [0052], “FIG. 8 illustrates two points 802, 804 along a route segment 810 (e.g., a road segment) with corresponding tile radii 810. The shaded area of FIG. 8 illustrates map data tiles that may be retrieved for the route segment 810 based on the radii 802, 804. In FIG. 8, only a few points (e.g., points that are spaced apart by a constant interval) along the road may be used to determine map radii and the corresponding shaded area may be retrieved.”, where the radii 802 or 804 is the second length threshold)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the map data querying of the combination with the tile based system of Kalai, as doing so provides an efficient means for sorting through a large volume of data, even if processing speed or local storage space is limited. Further, the combination is a simple substitution of elements yielding predictable results. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishibashi (US 20110202219 A1) discloses the display of a circular mileage area. (Paragraph [0251], “as shown in FIG. 32, travelable areas may be displayed by a circle or ellipse using the current location as the center thereof. While the hatching display on roads can advantageously take road attributes (for example, suspension of traffic, one-way traffic, speed limit, school-commuting road, and no entry) into consideration, the display method in FIG. 32 has an advantage that the travelable distance is made easier to understand.”)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN LYNELLE FURGASON whose telephone number is (571)272-5619. The examiner can normally be reached Monday - Friday, 7:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.F./Examiner, Art Unit 3666                                                                                                                                                                                                        
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666